         Case 3:19-cv-00624-MK          Document 21       Filed 04/30/20      Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

PHILIP W. MCCLURE,

               Plaintiff,                              Case No. 3:19-cv-00624-MK

               v.                                      ORDER

COLETTE PETERS, et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

16), and the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. § 636(b)(1)(B),

Fed. R. Civ. P. 72(b). The Court reviews de novo. United States v. Bernhardt, 840 F.2d 1441, 1445

(9th Cir. 1988). The Court finds no error and concludes the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 16) is adopted in

full. The case is dismissed with prejudice.

IT IS SO ORDERED.




1 – ORDER
      Case 3:19-cv-00624-MK       Document 21        Filed 04/30/20   Page 2 of 2




     DATED this 30th day of April, 2020.

                                           __s/Michael J. McShane______________
                                                   Michael McShane
                                               United States District Judge




2 – ORDER
